DETAILED ACTION
	The terminal disclaimer over Ser. No. 16/643,936 and U.S. 10,982,195 filed on 02/15/2022 is acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-13, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/14/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment which places this application in condition for allowance. During a conversation conducted on 03/02/2022, Kurt Buechle requested an extension of time for 2 MONTH(S) with 1 MONTH already paid and authorized the Director to charge Deposit Account No. 50-6936 (Attorney Docket No. 2919208-

The application has been amended as follows: 

	Amend claims 10 and 11 as shown in the following mark-up: 
10.    A process for production of ethanol comprising:
fermenting a composition comprising a fermentable carbohydrate
recovering the ethanol.
 
11.       The process according to claim 10, wherein the fermentable carbohydrate is obtained from starch, lignocellulose, and/or pectin.

	Add new claim 15 as follows:
 
15.       The process according to claim 10, wherein the fermentable carbohydrate is selected from the group of glucose, fructose, sucrose, maltose, xylose, arabinose, galactose, and mannose.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The only prior art identifiable teaching a glucoamylase having at least 70% identity to SEQ ID NO: 17 is Genbank, Accession No. XP_007380558, as discussed in the Office Action dated 10/15/2021.  However, upon reconsideration of the record, at this time there is insufficient reasons and motivation in the prior to select the particular glucoamylase described in Genbank XP_007380558 for expression in a yeast cell in addition to the other elements recited in claim 1 particularly nucleotide sequences encoding ribulose-1,5-bisphosphate carboxylase oxygenase and phosphoribulokinase.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652